Citation Nr: 1333453	
Decision Date: 10/24/13    Archive Date: 10/24/13

DOCKET NO.  09-48 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for a cervical spine disorder with bilateral arm and hand numbness.

2. Entitlement to service connection for Ehlers-Danlos syndrome, to include ployarthropathies of the knees, hips and ankles (claimed as hip bursitis).

3. Entitlement to service connection for posttraumatic stress disorder (PTSD).

4. Entitlement to service connection for bilateral hallux valgus.

5. Entitlement to service connection for a heart disorder.

6. Entitlement to a compensable rating for patellofemoral syndrome of the left knee.

7. Entitlement to a compensable rating for patellofemoral syndrome of the right knee.

8. Entitlement to a compensable rating for degenerative joint disease of the thoracolumbar spine.

9. Entitlement to a compensable rating for status post superior labral anteroposterieor injury with degenerative changes of the right shoulder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from August 2001 to July 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2008 and March 2009 rating decisions issued by the RO. 

In her Substantive Appeal (VA Form 9), the Veteran requested a hearing before a Veterans Law Judge (VLJ) at the RO (Travel Board). In January 2010, she clarified that she wanted a video-conference hearing with a VLJ or in the alternative, a Travel Board hearing. She was scheduled for a Travel Board hearing on March 19, 2013. She failed to report for the scheduled hearing, and has not requested rescheduling of the hearing. As such, her hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2012).  

In addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal herein decided.

The issues of entitlement to service connection for Ehlers-Danlos syndrome, a heart disorder and a cervical spine disorder as well as the issues of entitlement to compensable ratings for patellofemoral syndrome of the left and right knee, degenerative joint disease of the thoracolumbar spine and a right shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. In January 2010, prior to the promulgation of a decision, the Veteran withdrew her appeal referable to the claim for entitlement to service connection for PTSD.

2. Bilateral hallux values had onset during active service.  


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal of the claim for entitlement to service connection for PTSD have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).  

2.  Bilateral hallux valgus was incurred in service. 38 U.S.C.A. §§  1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

PTSD

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2012). Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.  

In January 2010, the Veteran withdrew her claim for service connection for PTSD from appellate consideration.  Hence, there remains no allegation of an error of fact or law referable to this claim for service connection at this time.    

Accordingly, the Board does not have jurisdiction to further review this matter, and the appeal is dismissed. 

Hallux Valgus

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

To the extent that the action taken hereinbelow is favorable to the Veteran, the Board finds that further discussion of VCAA is not required at this time.

Laws and Regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. § 1110. Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

 A Veteran is presumed to be in sound condition when examined and accepted into the service except for defects or disorders noted when examined and accepted for service. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Analysis

The Veteran asserts that her hallux valgus had an onset due to her service and job responsibilities. 

The Veteran's January 2001 enlistment examination documents mild, asymptomatic pes planus. There was no indication of hallux valgus. Because the Veteran was examined as sound with respect to hallux valgus upon entry into service, she is presumed to have been in sound condition with respect to this claimed disability at entrance into service. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). 

Subsequent service treatment records are replete with reference to/notation of a medical history of bunion (hallux valugus). For example, a June 2005 service treatment record reflects that an x-ray report is consistent with bilateral hallux valgus. The examiner noted that the Veteran previously wore a women's size 7 1/2 but now was wearing a custom, men's size 6 boot. The assessment, in pertinent part was asymptomatic, bilateral bunion with slight erythema of the bunion prominences. The Veteran's March 2007 Report of Medical History associated with her separation examination documents a history of bunions.

The January 2009 report of VA examination reflects "she was seen in the military for bilateral foot conditions and had special orthotics made and special shoe wear secondary to her mild hallux valgus." Objectively, the Veteran demonstrated a very mild medial eminence prominence and evidence of a very mild hallux valgus. X-ray examination report confirmed a very mild hallux valgus deformity. The impression was "very mild bilateral congenital hallux valgus and the examiner opined that "this preexisting congenital condition was not permanently worsened by service beyond its natural progression.

It is clear that the Veteran has current bilateral hallux valgus. Further, the service treatment records reflect treatment for bilateral hallux valgus.  The service treatment records seem to indicate that the Veteran was provided custom boots for her hallux valgus. The only remaining issue is therefore whether the currently diagnosed bilateral hallux valgus is related to in-service events (and diagnosis of the same).

Given its review of the record, the Board finds the evidence shows that the Veteran's current bilateral hallux valgus had an onset in service. In this case, the Board finds that the examiner did not offer an adequate rationale for the conclusion in the January 2009 VA examination report (that the hallux valgus was congenital in nature and this preexisting congenital condition was not permanently worsened by service beyond its natural progression). See Nieves- Rodriguez v. Peake, 22 Vet App 295, 304 (2008) ("It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion"); Miller v. West, 11 Vet.App. 345, 348 (1998) ("A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record."). It is not clear how the examiner reached the conclusion that the bilateral hallux valgus preexisted service in light of the January 2001 enlistment examination report. Furthermore, to the extent that the Veteran had a preexisting disorder, the examiner offers no discussion on why there was no aggravation of the disorder in service. Most importantly, there is no discussion on the examiner's conclusion that the hallux valgus is congenital and by extension whether it is a "congenital defect" which would preclude a grant of service connection. 38 C.F.R. § 3.303(c).  In sum, the VA opinion is unconvincing and worthy of little probative value.

The Board does find that the Veteran has competently and credibly asserted that her bilateral hallux valgus had an onset during service.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  In light of the in-service symptoms and diagnosis of hallux valgus and taking account of the Veteran's credible statements of onset, the Board finds weight of the evidence supports a relationship between the current bilateral hallux valgus and in-service diagnosis of the same. Under these circumstances, service connection for bilateral hallux valgus must be granted.
 

ORDER

The appeal regarding the claim for entitlement to service connection for PTSD is dismissed.  

Entitlement to service connection for bilateral hallux valgus is granted.


REMAND

In this case, the Veteran asserts that her Ehlers-Danlos syndrome was aggravated by service. In support thereof, she references the May 2008 report of Physical Evaluation Board (PEB) proceedings where it was concluded that there was sufficient evidence to support a finding that her Ehlers-Danlos syndrome existed prior to service, was subsequently aggravated by such service and rendered her unfit for service retention. In contrast, the October 2008 report of VA examination reflects, in pertinent part that, "Ehlers-Danlos syndrome - congenital disorder which is causal of polyarthropathy, joint laxity, chronic pain and likely causal of her mild cardiac valve defects, gastroesophageal reflux disease and recurrent urinary tract infections. This congenital, preexisting condition was not permanently worsened by service beyond its natural progression."  

The Board observes that congenital and developmental defects are not "diseases or injuries" in the meaning of applicable legislation for disability compensation purposes. 38 C.F.R. § 3.303(c), 4.9. VA's General Counsel has held, however, that service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations. VAOPGCPREC 82-90 (July 18, 1990); 38 C.F.R. §§ 3.303(c), 3.306. According to the VA General Counsel's opinion; however, although service connection cannot be granted for a congenital or developmental defect, such a defect can be subject to superimposed disease or injury, and if that superimposed disease or injury occurs during military service, service connection may be warranted for the resultant disability. VAOPGCPREC 82-90.

Also, every Veteran is presumed to have been in sound condition at entry into service except as to defects, infirmities, or disorders noted at the time of such entry, or where clear and unmistakable evidence demonstrates that the injury or disease existed before entry and was not aggravated by such service. 38 U.S.C.A. § 1111. The presumption of soundness applies to congenital diseases, but not congenital defects. See Quirin v. Shinseki, 22 Vet. App. 390 (2009). In this case, the Veteran was noted at entry to have mild, asymptomatic pes planus and a burn scar on her left forearm; otherwise, clinical evaluation was normal. Thus, Ehlers-Danlos syndrome, was not noted at entrance. 

To allow for proper legal analysis of the Veteran's claim as it pertains to this claimed disorder, medical clarification is necessary to determine whether the Veteran's inservice manifestations of Ehlers-Danlos syndrome are congenital or developmental "diseases" or "defects." See Quirin v. Shinseki, 22 at 395. The Board finds that the medical opinion obtained by VA in October 2008 in an attempt to determine the etiology of the Veteran's claimed Ehlers-Danlos syndrome is inadequate as it does not clarify whether the congenital disorder, identified as Ehlers-Danlos syndrome, is disease or defect. If the claimed disorder is a disease, an opinion is required as to whether it was as likely as not incurred in or aggravated by the Veteran's period of active service. If the claimed disorder is a defect, an opinion is required as to whether it was as likely as not subject to a superimposed disease or injury during military service that resulted in disability apart from the congenital or developmental defect.

The claim of entitlement to service connection for a heart disorder is inextricably intertwined with the claim for service connection for Ehlers-Danlos syndrome. Two issues are inextricably intertwined when the adjudication of one issue could have significant impact on the other issue.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Here, the issue of entitlement to service connection for Ehlers-Danlos syndrome might impact the adjudication of the claim for entitlement to service connection for a heart disorder.  Accordingly, action on the claim must be delayed. 

Additionally, the Veteran asserts that she has a cervical spine disorder that had an onset in service. A May 2003 service treatment record reflects the Veteran's complaint of "neck pain x 48 hours." Examination revealed normal range of motion of the cervical spine; however, there was "slight cervical tender to palpation of paraspinal muscle." In her January 2009 Substantive Appeal, the Veteran reports that "the cervical spine and hand and arm numbness has been an ongoing issue diagnosed in service, treated in service and out of service which I've been given medication for and is still denied service connection even though it is related to ruck sack and road marching." 

To date, the Veteran has not been afforded a VA examination that specifically addresses the etiology of her claimed cervical spine disorder. Under the circumstances, the Board finds such examination is warranted as to the Veteran's claim for entitlement to service connection for a cervical spine disorder. See McLendon v. Nicholson, 20 Vet.App. 79, 83 (2006); Hyder v. Derwinski, 1 Vet.App. 221 (1991); Green v. Derwinski, 1 Vet.App. 121, 124 (1991).   

As to the Veteran's claims for entitlement to compensable ratings for patellofemoral syndrome of the left and right knee, degenerative joint disease of the thoracolumbar spine and a right shoulder disability, she was last afforded comprehensive VA examinations in connection with her claims in December 2007 (prior to her discharge from service). In her November 2009 Substantive Appeal, the Veteran essentially asserts that the symptomatology associated with her service-connected patellofemoral syndrome of the left and right knee, degenerative joint disease of the thoracolumbar spine and right shoulder disability has increased in severity since the last afforded comprehensive VA examination (among other complaints, she asserts that the range of motion in her knees, thoracolumbar spine and right shoulder has decreased). VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994). Under the circumstances, the Board finds that additional VA examination is necessary to ascertain the current severity and manifestations of the service-connected patellofemoral syndrome of the left and right knee, degenerative joint disease of the thoracolumbar spine and right shoulder disabilities.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the nature and etiology of her Ehlers-Danlos syndrome. All necessary studies and/or tests should be conducted. The Veteran's claims file should be made available to the examiner for review. Following a review of the claims file, the examiner should answer the following questions: 

(a) Does the Veteran's Ehlers-Danlos syndrome constitute defect or disease? 

(b) If the Veteran's Ehlers-Danlos syndrome is considered a defect, then was there any superimposed disease or injury in connection with the congenital defect during service? 

(c) If the Ehlers-Danlos syndrome is a disease, what evidence establishes that the condition pre-existed service?  Assuming that Ehlers-Danlos preexisted service, is there evidence that there was natural progress of the disease process? 

A complete rationale for any opinion expressed should be included in the examination report. 

2. Schedule the Veteran for a VA spine examination to evaluate her complaints of a cervical spine disorder. All indicated tests and studies should be performed and clinical findings should be reported in detail. After a thorough review of the evidence, the examiner should provide an opinion with supporting rationale as to whether it is at least as likely as not (50 percent probability or better) any current cervical spine disorder is related to service.  

The scheduled VA spine examination must also include evaluation of the current severity and manifestations of her service-connected degenerative joint disease of the thoracolumbar spine. All tests and studies, to include range of motion testing, must be conducted. The examiner should provide an accurate and fully descriptive assessment of the Veteran's thoracolumbar spine disability. To the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  

The examiner must provide a complete rationale for all the findings and opinions.  

3. The Veteran should be scheduled for a VA joint examination to evaluate the current severity and manifestations of her left and right knee and right shoulder disabilities. All tests and studies, to include range of motion testing, must be conducted. The examiner should provide an accurate and fully descriptive assessment of the Veteran's left and right knee and right shoulder disabilities, to include indication as to whether, and to what extent, the Veteran experiences functional loss due to pain, weakness, excess fatigability, and/or incoordination during flare-ups or with repeated use. To the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  

The examiner must provide a complete rationale for all the findings and opinions.  

4. After completion of the above development, the Veteran's claims should be readjudicated. If the determinations remain adverse to her, she should be furnished with a Supplemental Statement of the Case and given an opportunity to respond thereto.

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


